DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 27, 2022.  Claims 1-5 and 10-18 are pending.


Claim Rejections - 35 USC § 112

The previous 112(b) rejections have been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuroda et al. (JP 2016-158752, utilizing a machine translation), Nishiyama (US 2013/0152020) and Nishiyama (US 2016/0048637, hereinafter Nishiyama ‘637).
Regarding claim 1, Kuroda et al. teaches a diagnosis support system comprising: 
a processor configured to: 
acquire a plurality of medical images (“The processing device 14 may accumulate examination image data until the end of the examination, and may transmit all the examination image data captured during the examination to the image management system 100 after the examination” at paragraph 0018, last sentence); 
detect a medicine and/or equipment from the plurality of medical images by image recognition (“As shown in FIG. 6, when the treatment tool is reflected in the observation image, the treatment tool detection unit 60 detects the line segment shape of the treatment tool, matches the detected line segment shape with the template image, and the matching degree Identify the treatment tool type of the highest template image. The treatment tool detection unit 60 may perform the matching process with all types of template images, or may narrow down the template images to be matched according to the examination item. In this example, since the ERCP test is performed, the types of treatment tools included in the observation image are limited to those used 
assign, to the medical image from which the medicine and/or equipment is detected, first detection information indicating the detected medicine and/or equipment (“For this purpose, the treatment tool information registration unit 106 refers to the examination image recorded in the recording unit 120 to specify the examination image in which the treatment tool is reflected, and the treatment tool indicating the type of treatment in the examination image. It has a function to add information as metadata” at paragraph 0022, line 1); and 
display, on a display device, the plurality of medical images in a list in a display form according to the first detection information (“FIG. 3 shows an example of a list screen of inspection images captured by the ERCP inspection. The doctor inputs findings information on the report creation screen, and creates a report by selecting and correlating the examination image corresponding to the findings information from the list screen” at paragraph 0020; “As described above, the treatment tool information registration unit 106 identifies the type of treatment tool included in the examination image by performing the image recognition process. When the treatment tool information registration unit 106 identifies the type of treatment tool, the treatment tool information registration unit 106 records information indicating the type of treatment tool as metadata in the recording unit 120 in association with the examination image. For 
Kuroda et al. does not explicitly disclose detecting a region of interest from the plurality of medical images by image recognition, assigning, to the medical image from which the region of interest is detected, second detection information indicating the detected region of interest and displaying, on a display device, the plurality of medical images in a list in a display form according to the second detection information.
Nishiyama teaches a diagnosis support system comprising: 
a processor configured to: 
acquire a plurality of medical images (“The receiving device 3 receives the image data and the related information that are wirelessly transmitted from the capsule endoscope” at paragraph 0042, line 1);
detect a region of interest from the plurality of medical images by image recognition (“The label extracting unit 18 extracts, based on the feature quantities that are stored in the feature quantity storing unit 14b, one or more kinds of labels as candidates for a label to be assigned to the in-vivo image that is selected by the image selecting unit 17 from the plurality of kinds of labels stored in the label storing unit 14c. More specifically, the label extracting unit 18 determines an organ that corresponds to the selected in-vivo image and extracts lesion labels that may occur in each organ. For 
assign, to the medical image from which the region of interest is detected, second detection information indicating the detected region of interest (“When a signal associating the in-vivo image selected by the image selecting unit 17 with an icon of a label box that is displayed on the display unit 15 is input from the input unit 10, the label assigning unit 20 assigns the label that corresponds to the associated icon to the selected in-vivo image” at paragraph 0059), 
display, on a display device, the plurality of medical images in a list in a display form according to the second detection information (“If any of the expansion buttons 201a to 201d is selected by a pointer operation on the image observation screen 200, the label assigned image extracting unit 23 extracts, from the in-vivo images that are stored in the storage unit 14, in-vivo images to which a lesion label of an icon that corresponds to the selected expansion button has been assigned. In addition, the display control unit 19 causes the display unit 15 to display reduced images of the in-vivo images extracted by the label assigned image extracting unit 23 in a thumbnail area 105. An image observation screen 210 illustrated in FIG. 15 illustrates an example in which reduced images 202a to 202f of the in-vivo images to which an ulcer label has been assigned are displayed expanded in the thumbnail area 105 as a result of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ROI detection and display as taught by Nishiyama in the system of Kuroda et al. as “convenience for the user performing an image observation operation is able to be improved” (Nishiyama at paragraph 0102, line 5).

The Kuroda et al. and Nishiyama combination does not explicitly disclose receiving a selection of a designated image from the multiple medical images in the list from a user and attaching the designated image to a template of a diagnostic report.
Nishiyama ‘637 teaches a diagnosis support system comprising: 
a processor configured to: 
display, on a display device, the plurality of medical images in a list in a display form according to the second detection information (as shown in Figure 6 at D35, the series of images are displayed as thumbnails); 
receive a selection of a designated image from the multiple medical images in the list from a user (“a captured image display area D35 in which a captured image selected by the user during the observation of the series of images is displayed as compressed” at paragraph 0061, line 12); and 
attach the designated image to a template of a diagnostic report (“The user inputs comments in the form of text by the operation on the report creation screen D3 using the input unit 11, selects the image, which is to be attached to the report, from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a report creator as taught by Nishiyama ‘637 in the system of the Kuroda et al. and Nishiyama combination to allow the user to quickly review the images of interest and enter relevant annotations for each image as necessary.
Regarding claim 4, Kuroda et al. discloses a system wherein the processor configured to acquire an medical image constituting the plurality of medical images according to an imaging instruction operation by a user (“The imaging device 18 is provided at the tip of the insertion unit, and the processing unit 14 is inserted at the timing when the insertion unit is inserted into the patient's body and images the inside of the body and the doctor presses the release switch assigned the release function of the operation unit 20” at paragraph 0013, line 1).
Regarding claim 10, Nishiyama discloses a system wherein the processor configured to display only the medical images from which the region of interest is detected, in a list (“If any of the expansion buttons 201a to 201d is selected by a pointer operation on the image observation screen 200, the label assigned image extracting unit 23 extracts, from the in-vivo images that are stored in the storage unit 14, in-vivo images to which a lesion label of an icon that corresponds to the selected expansion button has been assigned. In addition, the display control unit 19 causes the display unit 15 to display reduced images of the in-vivo images extracted by the label assigned 
Regarding claim 12, the Kuroda et al., Nishiyama and Nishiyama ‘637 combination discloses a system wherein the processor configured to display the plurality of medical images in the list by adding at least one of characters, numerals, symbols, or colors to the medical image from which the region of interest is detected, according to the second detection information (as seen in Figure 15 of Nishiyama, the images are designated by their labels).
The Kuroda et al., Nishiyama and Nishiyama ‘637 combination does not explicitly disclose adding at least one of characters, numerals, symbols, or colors to the medical image from which the medicine and/or equipment is detected, according to the first detection information.
However, as Nishiyama suggests that images may be labeled according to their content and Kuroda et al. discloses metadata identifying the imaged equipment, it would therefore be possible to label images according to the equipment depicted therein.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to thusly label the images with their equipment information to allow the reviewer to view images according to particular procedures.
Regarding claim 13, the Kuroda et al., Nishiyama and Nishiyama ‘637 combination discloses a system as described in claim 1 above.

However, as Nishiyama suggests that images may be labeled and listed according to their content and Kuroda et al. discloses metadata identifying the imaged equipment, it would therefore be possible to label and list images according to the equipment depicted therein.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to thusly label the images with their equipment information to allow the reviewer to view images according to particular procedures.
Regarding claim 14, Nishiyama discloses a system wherein the processor configured to display the plurality of medical images in the list in an arrangement according to a feature of the region of interest (“If any of the expansion buttons 201a to 201d is selected by a pointer operation on the image observation screen 200, the label assigned image extracting unit 23 extracts, from the in-vivo images that are stored in the storage unit 14, in-vivo images to which a lesion label of an icon that corresponds to the selected expansion button has been assigned. In addition, the display control unit 19 causes the display unit 15 to display reduced images of the in-vivo images extracted by the label assigned image extracting unit 23 in a thumbnail area 105. An image observation screen 210 illustrated in FIG. 15 illustrates an example in which reduced images 202a to 202f of the in-vivo images to which an ulcer label has been assigned are displayed expanded in the thumbnail area 105 as a result of the expansion button 
Regarding claim 18, Kuroda et al. teaches a diagnosis support method comprising: 
acquiring a plurality of medical images (“The processing device 14 may accumulate examination image data until the end of the examination, and may transmit all the examination image data captured during the examination to the image management system 100 after the examination” at paragraph 0018, last sentence); 
detecting a medicine and/or equipment from the plurality of medical images by image recognition (“As shown in FIG. 6, when the treatment tool is reflected in the observation image, the treatment tool detection unit 60 detects the line segment shape of the treatment tool, matches the detected line segment shape with the template image, and the matching degree Identify the treatment tool type of the highest template image. The treatment tool detection unit 60 may perform the matching process with all types of template images, or may narrow down the template images to be matched according to the examination item. In this example, since the ERCP test is performed, the types of treatment tools included in the observation image are limited to those used in the ERCP test. Therefore, the treatment tool detection unit 60 refers to the correspondence table shown in FIG. 4 and uses a treatment tool for ERCP examination, ie, a guide wire, a catheter, a template image of a contrast cannula, and a line segment shape included in an observation image. The matching degree of may be calculated to specify the type of treatment tool” at paragraph 0036, line 1); 

displaying the plurality of medical images in a list in a display form according to the first detection information (“FIG. 3 shows an example of a list screen of inspection images captured by the ERCP inspection. The doctor inputs findings information on the report creation screen, and creates a report by selecting and correlating the examination image corresponding to the findings information from the list screen” at paragraph 0020; “As described above, the treatment tool information registration unit 106 identifies the type of treatment tool included in the examination image by performing the image recognition process. When the treatment tool information registration unit 106 identifies the type of treatment tool, the treatment tool information registration unit 106 records information indicating the type of treatment tool as metadata in the recording unit 120 in association with the examination image. For example, in the treatment tool detection process of the examination image shown in FIG. 3, it is detected that the catheter used in the ERCP examination is reflected in the examination images 50a to 50d. Therefore, the treatment tool information registration unit 106 adds treatment tool information indicating a catheter as metadata to each of the 
Kuroda et al. does not explicitly disclose detecting a region of interest from the plurality of medical images by image recognition, assigning, to the medical image from which the region of interest is detected, second detection information indicating the detected region of interest and displaying, on a display device, the plurality of medical images in a list in a display form according to the second detection information.
Nishiyama teaches a diagnosis support method comprising: 
acquiring a plurality of medical images (“The receiving device 3 receives the image data and the related information that are wirelessly transmitted from the capsule endoscope” at paragraph 0042, line 1);
detect a region of interest from the plurality of medical images by image recognition (“The label extracting unit 18 extracts, based on the feature quantities that are stored in the feature quantity storing unit 14b, one or more kinds of labels as candidates for a label to be assigned to the in-vivo image that is selected by the image selecting unit 17 from the plurality of kinds of labels stored in the label storing unit 14c. More specifically, the label extracting unit 18 determines an organ that corresponds to the selected in-vivo image and extracts lesion labels that may occur in each organ. For example, if the selected in-vivo image corresponds to the stomach, an ulcer label, an inflammation label, a hemorrhage label, and a cancer label are extracted. In addition, if the selected in-vivo image corresponds to the small intestine, the hemorrhage label, an angiodysplasia label, and a tumor label are extracted. Furthermore, if the selected in-
assigning, to the medical image from which the region of interest is detected, second detection information indicating the detected region of interest (“When a signal associating the in-vivo image selected by the image selecting unit 17 with an icon of a label box that is displayed on the display unit 15 is input from the input unit 10, the label assigning unit 20 assigns the label that corresponds to the associated icon to the selected in-vivo image” at paragraph 0059), 
displaying the plurality of medical images in a list in a display form according to the second detection information (“If any of the expansion buttons 201a to 201d is selected by a pointer operation on the image observation screen 200, the label assigned image extracting unit 23 extracts, from the in-vivo images that are stored in the storage unit 14, in-vivo images to which a lesion label of an icon that corresponds to the selected expansion button has been assigned. In addition, the display control unit 19 causes the display unit 15 to display reduced images of the in-vivo images extracted by the label assigned image extracting unit 23 in a thumbnail area 105. An image observation screen 210 illustrated in FIG. 15 illustrates an example in which reduced images 202a to 202f of the in-vivo images to which an ulcer label has been assigned are displayed expanded in the thumbnail area 105 as a result of the expansion button 201a that corresponds to the icon 111a representing ulcer being selected” at paragraph 0099, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ROI detection and display as taught by 

The Kuroda et al. and Nishiyama combination does not explicitly disclose receiving a selection of a designated image from the multiple medical images in the list from a user and attaching the designated image to a template of a diagnostic report.
Nishiyama ‘637 teaches a diagnosis support method comprising: 
display, on a display device, the plurality of medical images in a list in a display form according to the second detection information (as shown in Figure 6 at D35, the series of images are displayed as thumbnails); 
receiving a selection of a designated image from the multiple medical images in the list from a user (“a captured image display area D35 in which a captured image selected by the user during the observation of the series of images is displayed as compressed” at paragraph 0061, line 12); and 
attaching the designated image to a template of a diagnostic report (“The user inputs comments in the form of text by the operation on the report creation screen D3 using the input unit 11, selects the image, which is to be attached to the report, from the captured images, and then, presses the enter button D36” at paragraph 0061, last sentence; the report creation screen as shown in Figure 6 is a template that contains fields which are to be populated by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a report creator as taught by Nishiyama ‘637 in the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuroda et al., Nishiyama and Nishiyama ‘637 as applied to claim 1 above, and further in view of Shiraishi (JP 2016-067782, utilizing a machine translation).
The Kuroda et al., Nishiyama and Nishiyama ‘637 combination discloses an endoscope system comprising: 
the diagnosis support system according to claim 1 (see claim 1 above); 
the display device (“The endoscope system 10 includes an endoscope 12, a processing device 14 and a display device 16” Kuroda et al. at paragraph 0012, line 1); and 
an endoscope including 
an insertion part that is to be inserted into an object to be examined and includes a hard distal end portion (“The imaging device 18 is provided at the tip of the insertion unit, and the processing unit 14 is inserted at the timing when the insertion unit is inserted into the patient's body” Kuroda et al. at paragraph 0013, line 1), 
an operation part connected to a proximal end side of the insertion part (“The endoscope 12 is configured to include an imaging element 18 and an operation unit 20 including a plurality of switches. Various functions of the processing device 14 can be assigned in advance to each of the plurality of switches, and a release function for recording an observation image of the patient's body taken is assigned to one of the 
an image pick-up unit including an imaging lens that forms an optical image of a subject, and an image pick-up element on which the optical image is formed, the imaging lens being provided on the hard distal end portion (“The imaging device 18 is a CCD image sensor or a CMOS image sensor, and constitutes an imaging module together with a signal processing circuit (not shown). The image pickup device 18 converts incident light into an electric signal, and the signal processing circuit performs signal processing such as A / D conversion and noise removal on data photoelectrically converted by the image pickup device 18 to obtain the processing device 14” Kuroda et al.at paragraph 0013, line 4), 
wherein the image sensor acquires the plurality of the medical images by the image pick-up unit (“The endoscope 12 and the processing device 14 constitute an imaging unit 22” Kuroda et al. at paragraph 0013, last sentence).
The Kuroda et al., Nishiyama and Nishiyama ‘637 combination does not explicitly disclose that the endoscope includes a bendable portion connected to a proximal end side of the hard distal end portion, and a soft portion connected to a proximal end side of the bendable portion.
Shiraishi teaches a system in the same field of endeavor of endoscope image processing comprising:
an endoscope including 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a particular endoscope as taught by Shiraishi in the system of the Kuroda et al., Nishiyama and Nishiyama ‘637 combination to achieve the predictable results of imaging the patient’s anatomy for further diagnosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuroda et al., Nishiyama and Nishiyama ‘637 as applied to claim 1 above, and further in view of Sugie et al. (US 20190053857).
The Kuroda et al., Nishiyama and Nishiyama ‘637 combination discloses a system as described in claim 1 above.
The Kuroda et al., Nishiyama and Nishiyama ‘637 combination does not explicitly disclose that the processor is configured to designate a feature of the medicine and/or 
Sugie et al. teaches a system in the same field of endeavor of endoscope image processing, wherein the processor is configured to:
designate a feature of the medicine and/or equipment (“First, in S300, the CCU 3401 detects surgical instruments 3200. At this time, the CCU 3401 distinguishes whether a detected surgical instrument 3200 is a surgical instrument 3200 for use by the surgeon, or a surgical instrument 3200 for use by an assistant. Next, in S302, the CCU 3401 determines whether or not the front ends of all surgical instruments 3200 included in the captured image are included in the captured image” at paragraph 0143); and 
display only the medical image from which the medicine and/or equipment having the designated feature is detected, in the list (“In S302, if the CCU 3401 determines that all of the front ends of the surgical instruments 3200 are included inside the captured image, the process proceeds to S308. In S308, the CCU 3401 outputs an enlarged image including the surgical instrument 3200 for use by the surgeon to the main monitor, and outputs an image including all of the front ends of the surgical instruments 3200 to the sub-monitor as an overhead image for use by the assistant” at paragraph 0144, line 1; each image is displayed separately to either the surgeon or assistant depending on the detected content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the instrument image sorting as taught by Sugie et .

Allowable Subject Matter

Claims 2, 3, 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose determining whether a comparison image among the plurality of medical images has a region of interest that is the same as a region of interest included in a target image among the plurality of medical images, the comparison image is a medical image different from the target image and from which the medicine and/or equipment is detected and assigning the first detection information to the target image in a case where the comparison image has the region of interest that is the same as the region of interest included in the target image even if the medicine and/or equipment is not detected from the target image, as required by claim 2; acquiring a video constituted of a plurality of frame images, detecting a region of interest from the plurality of frame images by image recognition, determining whether a comparison image has a region of interest that is the same as a region of interest in a target image among the plurality of medical images, the comparison image is a frame image among the plurality of frame images and from which the medicine and/or equipment is detected and assigning the first detection information to the target image in a case where the comparison image has the region of interest that is the same as the region of interest included in the target image even if the medicine and/or equipment is not detected from the target image, as required by claim 3.

Response to Arguments

	Summary of Remarks (@ response page labeled 7): The Kuroda et al. and Nishiyama references do not teach or disclose receiving a selection of a designated image from the multiple medical images in the list from a user and attaching the designated image to a template of a diagnostic report.

	Examiner’s Response: This argument is moot in view of the newly cited Nishiyama ‘637 reference.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taniguchi et al. (US 2010/0182412) is relevant as teaching receiving a selection of a designated image from the multiple medical images in the list from a user and attaching the designated image to a diagnostic report.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662